DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/03/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Panusopone et al. (US 20170339404 A1).
Regarding Claim 1, Panusopone et al. teaches an encoder that encodes a moving picture using an inter prediction process (Figure 4; Paragraph 34), the encoder comprising: 
circuitry (Paragraph 111); and 5
memory coupled to the circuitry (Paragraph 111), wherein in the inter prediction process, when performing a correction process which is a local illumination compensation (LIC) process for a prediction image (Paragraphs 54-58), the circuitry, in operation: 
performs the correction process on a prediction image generated using a 10finally-derived motion vector that is finally derived in a stage before the correction process (Paragraphs 54-58); and 
after the correction process, determines, as a final prediction image, the prediction image subjected to the correction process, without applying an other correction process on the prediction image (Paragraphs 58-63).
Regarding Claim 2, Panusopone et al. teaches the encoder according to claim 1, Panusopone et al. further teaches that wherein the finally-derived motion vector is a motion vector corrected using a decoder motion vector refinement (DMVR) process when an inter prediction mode in the inter prediction process is a merge mode (Paragraph 46; Paragraphs 53-58).  
Regarding Claim 3, Panusopone et al. teaches the encoder according to claim 1, Panusopone et al. further teaches that wherein in a pipeline processing, the circuitry performs (Paragraphs 53-63).
Decoder claims 4-6 are drawn to the decoder corresponding to the encoder described in claims 1-3 above. The decoder claims have similar limitations to those rejected in the encoder claims above, and are performed in an inverse fashion, and thus would be rejected for similar reasons as used above. Panusopone et al. further teaches a decoder that decodes a moving picture using an inter prediction process (Paragraphs 73-78).
Method claims 7 and 8 are drawn to the method of using each respective corresponding apparatus claimed in claims 1 and 4, and are rejected for the same reasons as used above.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN MAHMUD whose telephone number is (571)272-7712. The examiner can normally be reached 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARHAN MAHMUD/Primary Examiner, Art Unit 2483